FFC-1 P2, P4 09/13 SUPPLEMENT DATED SEPTEMBER 1, 2013 TO THE SUMMARY PROSPECTUS DATED MAY 1, 2013 OF FRANKLIN FLEX CAP GROWTH SECURITIES Fund (A series of Franklin Templeton Variable Insurance Products Trust) The summary prospectus is amended as follows: The "Portfolio Managers" section on page FFC-S4 is revised to read as follows: Portfolio Managers CONRAD B. HERRMANN, CFA Senior Vice President of Advisers and portfolio manager of the Fund since inception (2005). MATTHEW J. MOBERG, CPA Vice President of Advisers and portfolio manager of the Fund since inception (2005). ROBERT STEVENSON, CFA Portfolio Manager and Research Analyst of Advisers and portfolio manager of the Fund since September 2013. Please keep this supplement for future reference.
